Dismiss and Opinion Filed June 9, 2022




                                      In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-22-00179-CV

 IN RE: ORDER FOR FORECLOSURE CONCERNING 2112 BRENHAM
    DRIVE MCKINNEY, TX 75072 UNDER TEX. R. CIV. PROC. 736
                      AND FUTING YU

               On Appeal from the 219th Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 219-02818-2021

                       MEMORANDUM OPINION
                  Before Justices Myers, Carlyle, and Goldstein
                           Opinion by Justice Myers
      This is an appeal from the trial court’s order granting appellee Hidden Creek

Community Association, Inc.’s application, under Texas Rule of Civil Procedure

736, for an order to proceed with a foreclosure sale of appellant Futing Yu’s

property. See TEX. R. CIV. P. 736.1, 736.8. Because an order granting an application

under rule 736 is not an appealable order, see id. 736.8(c), we questioned our

jurisdiction over the appeal. Although we gave appellant an opportunity to show

cause why the appeal should not be dismissed and cautioned that failure to respond

by April 11, 2022 could result in dismissal of the appeal without further notice,

appellant has not responded. Accordingly, on the record before us, we dismiss the
appeal. See id.; see also Grant-Brooks v. FV-1, Inc., 176 S.W.3d 933, 933 (Tex.

App.—Dallas 2005, pet. denied) (granting, on jurisdictional grounds, appellee’s

motion to dismiss appeal from order granting rule 736 application).




220179f.p05                               /Lana Myers//
                                          LANA MYERS
                                          JUSTICE




                                       –2–
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                 JUDGMENT

IN RE: ORDER FOR                              On Appeal from the 219th Judicial
FORECLOSURE CONCERNING                        District Court, Collin County, Texas
2112 BRENHAM DRIVE                            Trial Court Cause No. 219-02818-
MCKINNEY, TX 75072 UNDER                      2021.
TEX. R. CIV. PROC. 736 AND                    Opinion delivered by Justice Myers,
FUTING YU                                     Justices Carlyle and Goldstein
                                              participating.
No. 05-22-00179-CV


      In accordance with this Court’s opinion of this date, we DISMISS the appeal.


Judgment entered this 9th day of June 2022.




                                       –3–